DETAILED ACTION
Note to Applicant
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Specification
The specification is objected to for the following reasons: Claim 23 now claims “the first weight portion with an inclination toward a toe-side of the head”.  Support for this limitation appears to arise from Fig. 4.  However, this language does not appear in the spec.  This language should be added to the spec to provide proper antecedent basis for the claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, 7, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2014/0106903 A1). 
Regarding claim 1, Nakamura discloses a golf club head having a hollow portion therein (Fig. 1), the golf club head comprising: a face portion for striking a ball, the face portion defining a leading edge; a crown portion (3) forming an upper surface of the club head; a sole portion extending rearwardly of the club head from the face portion (Fig. 8), the sole portion having an inner surface thereof facing the hollow portion; and a club head thickness, measured from a bottom face of the sole portion to the crown portion in a vertical direction, being equal to or less than 39.0 mm (par. [0088]; noting a “thickness” of 35 mm); wherein the sole portion is provided on the inner surface with a first weight portion extending along and offset from the leading edge (Fig. 8, item 17) and a thin wall region between the leading edge and the first weight portion (Fig. 8, item 18C), the thin wall region has a length L of from 14.0 to 23.0 mm in a head front-rear direction (Fig. 5 and par. [0060], noting La, aka the turnback, is the distance and can be 15 mm, see Fig.4, items 9), and the thin wall region, in at least a region that extends from a center of the face portion to both a toe side and a heel side of the center of the face portion (Fig. 8, item 18C and pars. [0065] and [0068]; noting T2 and/or 18 having a thickness of between 0.8 and 3 mm, making obvious a value of 1.2 mm; also noting the thickness runs the entire distance of front portion of the club, see Fig. 5, La, including the heel and toe side of the center of the face portion), has a ratio t/L of a maximum thickness t (mm) thereof to the length L (mm) that is in a range of from 0.040 to 0.080 (pars. [0060] and [0068]; noting t/L of 1.2/15 = 0.08). The above is given under a 103 as it would have been obvious to one of ordinary skill in the art at the time of filing that a sole thickness of 1.2 mm and an offset of 15 mm could be used because doing so would be obvious to In re Aller).
Regarding claim 2, Nakamura discloses that the maximum thickness t of the thin wall region is in a range of from 0.6 to 1.8 (mm) (pars. [0065] and [0068]; 0.8 to 3.0 mm making obvious the claimed range).
Regarding claim 3, Nakamura discloses that the maximum thickness t of the thin wall region is in a range of from 0.6 to 1.4 (mm) (pars. [0065] and [0068]; 0.8 to 3.0 mm making obvious the claimed range).
Regarding claim 4, Nakamura discloses that the maximum thickness t of the thin wall region is in a range of from 0.6 to 1.1 (mm) (pars. [0065] and [0068]; 0.8 to 3.0 mm making obvious the claimed range).
Regarding claim 6, Nakamura discloses that the first weight portion is formed by a thick wall portion of the sole portion (Fig. 8, item 17).
Regarding claim 7, Nakamura discloses that the golf club head has a weight of from 190 to 240 g (par. [0051]; noting 160 to 250 g making obvious the claimed range).
Regarding claim 9, Nakamura discloses that the golf club head has a sweet spot height equal to or less than 22 mm, the sweet spot being an intersection of a club face of the golf club head and a normal line drawn to the club face from a center of gravity of the head (Fig. 8, line N and Table 1, Example 1; noting 22 mm, or Example 3 showing 21.6 mm).  
Regarding claim 10, it is noted that Nakamura does not specifically disclose that the length L is from 18.0 to 23.0 mm.  However, Nakamura discloses that L can be 15 mm (par. [0060]).  In addition, regarding using L of 18 mm over that of 15 mm, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)(see applicant’s spec, par. [0043] giving no criticality for the lesser included claimed range with the disclosed range of 14 to 23 mm).  Furthermore, to support the Examiner’s assertion that the value L is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Nakamura which specifically states that L is a result-effective variable used to optimize durability and effectively decrease vibration (pars. [0060]-[0061]).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing that the exact L value could be found through routine experimentation in order to optimize durability and vibration dampening. 

Claims 5 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2014/0106903 A1) in view of Ivanova et al. (herein “Ivanova”; US Pat. No. 8,926,448 A1).
Regarding claim 5, Nakamura disclose that that the first weight portion extends upwardly from the inner surface of the sole portion without contacting with the face portion (Figs. 8 and 9).  It is noted that Nakamura does not specifically disclose such that the first weight portion protrudes toward the face portion.  However, Nakamura discloses a sole weight (Fig. 9, item 17).  In addition, Ivanova discloses a sole weight wherein the weight portion extends upwardly from the inner surface of the sole portion such that the weight portion protrudes toward the face portion without contacting with the face portion (Fig. 5A).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura to make the first weight portion extend upwardly from the inner surface of the sole portion such that the first weight portion protrudes toward the face portion without contacting with the face portion as taught by Ivanova because doing so would be use of a known technique (using a forward protruding sole weight) to improve a similar product (a golf club with a sole weight) in the same way (using a forward protruding sole weight, the forward protruding sole weight used to create low and forward cg – see Ivanova: col. 5, lines 44-50).
Regarding claim 22, the combined Nakamura and Ivanova disclose a crown portion, and a side portion extending between the crown portion and the sole portion, wherein the first weight portion has a toe-side end located on a toe-side with respect to the center of gravity G of the head, and a heel-side end located on a heel side with respect to the center of gravity G of the head, and the toe-side end terminates so as not to reach the side portion (Nakamura: par. [0072]; noting the rib can be 50 to 100% of the peripheral edge 2A, making obvious a rib that does not reach the toe side, also see Fig. 4 which appears to show this).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2014/0106903 A1) in view of Hettinger et al. (herein” Hettinger”; US Pub. No. 2015/0265885 A1).
that the golf club head has a head width which is a maximum length in the head front-rear direction of the club head (Fig 7; noting some length is inherent). It is noted that Nakamura does not specifically disclose that the length is in a range of from 60 to 90 mm.  However, Hettinger discloses a similar club head wherein the length is from 60 to 90 mm (par. [0094], Table 1, Club Head 1; noting L7 is 65 mm as shown in Fig. 4 as the front-rear dimension). Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura to use a front to rear dimension between 60 to 90 mm as taught by Hettinger because doing so would be a simple substitution of one element (using a front to rear dimension of 65 mm) for another (a golf club having some inherent front to rear dimension) to obtain predictable results (using a front to rear dimension of 65 mm on a similar club head).

Claims 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2014/0106903 A1) in view of Motokawa et al. (herein “Motokawa”; US Pub. No. 2016/0250525 A1).
Regarding claim 11, Nakamura discloses that the first weight portion comprises a rear edge defining a rear end thereof in the head front-rear direction (Fig. 7).  It is noted that the Nakamura does not specifically disclose that the rear edge comprises a concave edge which is concave toward the face portion, and a center of gravity of the head is located rearwardly of the concave edge.  However, Motokawa discloses a similar golf club with a bottom sole wherein the rear edge comprises a concave edge which is concave toward the face portion, and a center of gravity of the head is located rearwardly of the concave edge (Figs. 5 and 7).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify 
Regarding claim 12, the combined Nakamura and Motokawa disclose that the concave edge is a circular arc shape having a center thereof located rearwardly of the concave edge (Motokawa: Fig. 7). 
Regarding claim 13, the combined Nakamura and Motokawa disclose that the center of gravity of the head is located within a concave area which is surrounded by the concave edge and an imaginary straight-line connecting both ends in the toe-heel direction of the concave edge (Motokawa: Fig. 7 and par. [0123]; noting the center of the concave shape and the cg are within 5 mm of each other, so this makes obvious placing the cg 5 mm forward, i.e. toward the face, of the center of the center of the concave portion, i.e. slightly forward in Fig. 7).

Claims 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2014/0106903 A1) in view of Thomas (US Pub. No. 2012/0252601 A1). 
Regarding claim 15, Nakamura discloses that the first weight portion is located forwardly of a center of gravity of the head (Fig. 8, item 17).  It is noted that Nakamura does not specifically disclose that the sole portion is provided with a second weight portion which is located rearwardly of the center of gravity of the head, and the second weight portion is formed by a thick wall portion of the sole portion having a thickness greater than the maximum thickness of the thin wall region.  However, Nakamura discloses a weight offset a 
Regarding claim 16, the combined Nakamura and Thomas disclose that the sole portion is provided with a third weight portion which is located toe side with respect to the center of gravity of the head (Thomas: Fig. 2, item 140B), and the third weight portion is formed by a thick wall portion of the sole portion having a thickness greater than the maximum thickness of the thin wall region (Thomas: Figs. 2-4 in combination).
Regarding claims 17 and 18, the combined Nakamura and Thomas disclose that the sole portion is provided with a fourth weight portion which is located heel side with respect to the center of gravity of the head (Thomas: Fig. 2, item 140A), and the fourth weight portion is formed by a thick wall portion of the sole portion having a thickness greater than the maximum thickness of the thin wall region (Thomas: Figs. 2-4 in combination).
Regarding claim 19, the combined Nakamura and Thomas disclose that the first weight portion, the second weight portion, the third weight portion and the fourth weight portion are arranged separately from one another through a portion having a thickness smaller than those of the first weight portion, the second weight portion, the third weight portion and the fourth weight portion (Thomas: Figs. 2-4, items 140A-140D). 
Regarding claim 21, Nakamura discloses that the sole portion includes a first weight portion and the first weight portion is provided on the inner surface of the sole (Fig. 8, item 17).  It is noted that Nakamura does not specifically disclose a second weight portion, a third weight portion, and a fourth weight portion, the third weight portion being heavier than the second weight portion and the third weight portion being heavier than the fourth weight portion.  However, Nakamura discloses a weight offset a distance behind the face (Fig. 8).  In addition, Thomas discloses a golf club with a first weight offset from the face, and the use of a second weight portion, a third weight portion, and a fourth weight portion (Fig. 2, items 140B, 140C, and 140A).  Finally, regarding the value of each weight as compared to one another, it has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  Furthermore, to support the Examiner’s assertion that value of each weight is a result-effective variable (i.e. a variable which achieves a recognized result) and can be optimized or found though routine experimentation, the Examiner evidences Thomas which states that value of each weight is a result-effective variable used to optimize cg location, weight distribution, and MOI (pars. [0090] and [0091]). Thus, it .

Claims 23 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura (US Pub. No. 2014/0106903 A1) in view of Ivanova et al. (herein “Ivanova”; US Pat. No. 8,926,448 A1) and in further view of Seluga et al. (herein “Seluga”; US Pat. No. 9,687,701 B1).
Regarding claim 23, Nakamura discloses that the first weight portion has a front edge defining a front end thereof, the front edge is a front side connecting edge between the first weight portion and the inner surface of the sole portion, the front side connecting edge of the first weight portion has a toe-side edge end, and the toe-side end of the first weight portion extends backwardly of the club head from the toe-side edge end of the front side connecting edge of the first weight portion (Fig. 7).  In is noted that Nakamura does not specifically disclose that the toe-side edge has an inclination toward a toe-side of the head. However, Seluga discloses a similar weight behind the face wherein weight edge has an inclination toward a toe-side of the head (Fig. 22, item 60).  Thus, it would have been obvious to one of ordinary skill in the art at the time of filing to modify Nakamura to make the toe-side edge 
Regarding claim 24, the combined Nakamura and Seluga disclose a hosel portion, wherein the front side connecting edge of the first weight portion is connected to the hosel portion, and the heel-side end of the first weight portion extends backwardly from the hosel portion (Nakamura: Figs. 4, 5, and 7).


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-13, 15-19, and 21-24 have been considered but are generally moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Restated, some secondary references continue to be used, but applicant makes no specific remarks with regards to those secondary reference.  The primary reference has been changed to Nakamura.   



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW BRIAN STANCZAK whose telephone number is (571)270-7831.  The examiner can normally be reached on 8:30-10 and 1-3:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on (571)272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 

/MATTHEW B STANCZAK/
Examiner, Art Unit 3711
1/13/21


/EUGENE L KIM/Supervisory Patent Examiner, Art Unit 3711